Exhibit 10.6




TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN


STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK SUBJECT TO PERFORMANCE CRITERIA (5+1)


Team Member:
Participant Name
Personnel Number:
Employee ID
Award:
Quantity Granted Performance Shares
Grant Date:
November 18, 2019
Initial Measurement Date:
September 29, 2019
Final Measurement Date:
October 1, 2022
Vesting Date:
November 18, 2022














--------------------------------------------------------------------------------

Exhibit 10.6




This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, to the Team Member (hereinafter referred to as “you”) identified on
the cover page of this Stock Incentive Award Agreement (the “Award” as embodied
by this “Award Agreement”).
1.
Terms and Conditions. The Award of Restricted Stock Subject to Performance
Criteria (as set forth on the cover page of this Award Agreement) is subject to
all the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
or any successors thereto, as such plan or its successors may be amended and
restated from time to time (the “Plan”). Unless otherwise defined herein, all
capitalized terms in this Award Agreement shall have the meaning stated in the
Plan. Please see the Plan document for more information on these terms and
conditions. A copy of the Plan is available upon request.



2.
Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings set forth below:



2.1.
“Cause” is defined as a Termination of Employment as a result of the occurrence
of one or more of the following events:



(a)
Job-related misconduct or non-performance of duties;

(b)
Violation of the policies of Tyson (including a violation of the Code of
Conduct);

(c)
Any willful and wrongful conduct or omission by you that injures Tyson;

(d)
Any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;

(e)
You are convicted of, confess to, plead no contest to, or become the subject of
proceedings that provide a reasonable basis for Tyson to believe that you have
been engaged in a felony, serious crime, job-related misdemeanor, or similar
offense; or

(f)
Your intentional or willful violation of any restrictive covenant or other
agreement to which you are a party with Tyson.



For purposes of this Award Agreement an act or failure to act shall be
considered “willful” only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall your Employer’s failure to notify you of the occurrence
of any event constituting Cause, or failure to terminate you as a result of such
event, be construed as a consent to the occurrence of that event or future
events, whether or not similar to the initial occurrence, or a waiver of your
Employer’s right to terminate you for Cause as a result thereof.


2.2.
“Change in Control” shall have the meaning ascribed to it in the Plan but shall
not include any event as a result of which one or more of the following persons
or entities possess or continues to possess, immediately after such event, over
fifty percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.



2.3.
“Employer” shall mean, to the extent you are not directly employed by Tyson, the
Affiliate that employs you.



2.4.
“Disability” shall have the same meaning as provided in the long-term disability
plan or policy maintained or, if applicable, most recently maintained, by Tyson
or your Employer. If no long-term disability plan or policy was ever maintained
on your behalf or, if the determination of Disability relates to an incentive
stock option, Disability means that condition described in Section 22(e)(3) of
the Internal Revenue Code (the “Code”), as amended, or any successors thereto,
and any regulations or rulings issued thereunder. In the event of a dispute, the
determination of Disability will be made by the Committee (as defined in the
Plan) and will be supported by the advice of a physician competent in the area
to which such Disability relates.



2.5.
“Final Measurement Date” shall mean the date identified as such on the cover
page of this Award Agreement.










--------------------------------------------------------------------------------

Exhibit 10.6




2.6.
“Good Reason” is defined as the occurrence of any one or more of the following
actions or events without your written consent; provided that you may not rely
on any particular action or event as a basis for terminating your employment for
Good Reason unless you deliver a Notice of Good Reason based on that action or
event within thirty (30) days of its initial occurrence and Tyson (or its
successors) has failed to correct the circumstances cited by you as constituting
Good Reason within thirty (30) days of such Notice of Good Reason and you resign
within thirty (30) days of such failure:



(a)
A material diminution in authority, duties or responsibilities (not merely a
change in job title alone);

(b)
Greater than a fifteen (15%) decrease in the total of your then-current (i) base
salary, (ii) target annual cash award opportunity under the Tyson Foods, Inc.
Annual Incentive Plan, or any successors thereto, as such plan or its successors
may be amended or restated from time to time, as determined by Tyson in its sole
discretion, and (iii) target grant date value of the annual long-term incentive
award under the Plan, as determined by Tyson Foods in its sole discretion;

(c)
Transfer of your primary employment location beyond fifty (50) miles; or

(d)
The failure by Tyson to obtain a satisfactory agreement from any successor to
assume and agree to perform the obligations under this Award Agreement for at
least twenty-four (24) months following a Change in Control.

 
2.7.
“Grant Date” shall mean the date identified as such on the cover page of this
Award Agreement.



2.8.
“Initial Measurement Date” shall mean the date identified as such on the cover
page of this Award Agreement.



2.9.
“Measurement Period” shall mean the three-fiscal year period from the Initial
Measurement Date to (i) the Final Measurement Date or (ii) the date of your
Termination of Employment pursuant to Section 3.2 or 3.3.



2.10.
“Operating Income” shall mean Tyson's GAAP operating income, as adjusted for
significant impairments, restructuring and related charges, purchase accounting
and acquisition related costs, merger and integration costs, and gains and
losses associated with the sale or closure operations and other extraordinary
items, in the reasonable discretion of the Compensation and Leadership
Development Committee.



2.11.
“Operating Income Goal” for the Measurement Period shall be a cumulative
Operating Income of $125,000,000.00.



2.12.
“Release” shall mean that specific document which your Employer shall present to
you for consideration and execution after your Termination of Employment, under
which you agree to irrevocably and unconditionally release and forever discharge
Tyson, your Employer, and the Affiliates and related parties from any and all
causes of action which you at that time had or may have had against Tyson, your
Employer, and the Affiliates and related parties (excluding any claim under
state workers’ compensation or unemployment laws). The Release will be provided
to you as soon as practicable after your termination date, but in any event in
sufficient time so that you will have adequate time to review the Release as
provided by applicable law.



2.13.
"Restricted Stock" means the shares of Tyson's Class A common stock subject to
this Award Agreement.



2.14.
“Termination of Employment” shall have the meaning ascribed to it in the Plan
but, in the event of a Change in Control, any successor and its affiliates shall
replace Tyson and its Affiliates in interpreting the meaning of a Termination of
Employment.



2.15.
“Tyson” shall mean Tyson Foods, Inc., or any successor thereto.



2.16.
“Vesting Date” shall mean the date identified as such on the cover page of this
Award Agreement.



2.17.
“Vesting Period” shall mean the period beginning on the Grant Date and ending on
the Vesting Date.










--------------------------------------------------------------------------------

Exhibit 10.6




3.
Vesting.



3.1.
Vesting and Forfeiture. The Award shall vest pursuant to the performance
measures set forth in Section 4 shall be considered as fully earned by you on
the Vesting Date, subject to the further provisions of this Section 3.
Notwithstanding any other provision of this Award Agreement to the contrary, any
Award will be forfeited back to Tyson in the event of: (i) your Termination of
Employment before the Vesting Date, except as otherwise provided in Sections 3.2
through 3.4, or (ii) the failure to satisfy the performance measures provided in
Section 4. The events described in Sections 3.2 through 3.4 are referred to
herein as “Vesting Events.”



3.2.
Death or Disability. In the event of your Termination of Employment due to death
or Disability before the Vesting Date, the Measurement Period will end on the
date your employment is terminated and you shall vest in a pro rata portion of
the Award if the performance measures set forth in Section 4 are on track to be
satisfied (e.g., on a run rate basis) as of the date of your termination. The
pro rata portion of the Award in which you will become earned and vested will be
determined by multiplying the number of unvested restricted shares by a
fraction, the numerator of which is the total number of days that you were
employed by your Employer between the Grant Date and your Termination of
Employment and the denominator of which is the total number of days in the
entire vesting period ending in the Vesting Date.



3.3.
Termination by Tyson without Cause or by you for Good Reason; Voluntary
Termination under the “5+1” Officer Separation Program. In the event of your
Termination of Employment before the Vesting Date by your Employer for reasons
other than for Cause; or by you for Good Reason or through participation in the
Officer Separation Program component of the Executive Severance Plan of Tyson
Foods, Inc. before the Vesting Date, and subject to your timely execution and
non-revocation of a Release, the Measurement Period will end on the date your
employment is terminated, and you shall vest in a pro rata portion of the Award
if the performance measures set forth in Section 4 are on track to be satisfied
(e.g., on a run rate basis) as of the date of your termination. The pro rata
portion of the Award in which you will become earned and vested will be
determined by multiplying the number of unvested restricted shares by a
fraction, the numerator of which is the total number of days that you were
employed by your Employer between the Grant Date and your Termination of
Employment and the denominator of which is the total number of days in the
three-year vesting period ending in the Vesting Date.



3.4.
Change in Control. Following a Change in Control that occurs before the Award
becomes vested, you shall fully vest in the Award upon the occurrence of either
of the following events, provided such event occurs no later than twenty-four
(24) months following the Change in Control (to the extent the Award has not
otherwise become fully vested prior to such event): (i) you experience a
Termination of Employment by your Employer without Cause or (ii) you resign from
your employment on account of Good Reason.



4.
Performance Measure. The extent, if any, to which you shall have the right to
the restricted shares subject to the Award also depends upon the extent to which
the applicable performance measure has been satisfied as of the Final
Measurement Date or the date of your Termination of Employment, as applicable,
as specified below:



If Operating Income for a Measurement Period is less than one hundred percent
(100%) of the Operating Income Goal, no portion of the Award will become vested.
If Operating Income for a Measurement Period is equal to or greater than one
hundred percent (100%) of the Operating Income Goal, or in the case of a Vesting
Event following a Change in Control as described in Section 3.4, you shall
become fully vested in the Award.
In the case of a Vesting Event pursuant to either Section 3.2 or Section 3.3, if
the Operating Income Goal is on track to be satisfied as of the date of your
Termination of Employment, you shall become vested in a pro rata portion of the
Award as described in Section 3.2 or Section 3.3, as applicable.
5.
Delivery of Shares. To the extent the Award becomes vested and earned, it will
be settled by the delivery to you of shares no longer subject to forfeiture
restrictions as soon as administratively practicable following the Vesting Date
or Vesting Event (but in no event later than 60 days following the Vesting Date
or Vesting Event), as applicable, set forth in Section 3 as follows:



5.1
Prior to a Change in Control. If the Award is settled prior to a Change in
Control, the Award will be settled in shares of Tyson Class A common stock.






--------------------------------------------------------------------------------

Exhibit 10.6




5.2
On and After a Change in Control. If Tyson Foods, Inc. is the surviving entity,
the Award will be settled in shares of Tyson Class A common stock. If the Award
is settled on or after a Change in Control and Tyson Foods, Inc. is not the
surviving entity, the Award will be settled either (i) in the number and class
of shares of capital stock of the successor entity into which each outstanding
share of Tyson Class A common stock has been converted pursuant to such Change
in Control, unless the Committee determines in its sole discretion to settle the
Award in cash; or (ii) if shareholders of Tyson Foods, Inc. receive
consideration other than in shares of capital stock of the successor entity,
such other consideration received by shareholders of Tyson Foods, Inc. or in
cash , as the Committee may determine in its sole discretion.



6.
Withholding Taxes. Regardless of any action Tyson or your Employer takes with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), you acknowledge and agree that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that Tyson and your Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting of the Award, the subsequent sale of any shares of Stock acquired
pursuant to the Award and the receipt of any dividends or dividend equivalents,
and (ii) do not commit to structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items. Tyson or your
Employer shall withhold taxes by any manner acceptable or administratively
feasible under the terms of the Plan, but not to exceed the maximum tax due for
the applicable income you receive from the Award, consistent with the laws of
the applicable federal, state or local taxing authority.



7.
Clawback. Notwithstanding any other provision of this Award Agreement to the
contrary, by executing this Award Agreement and accepting the Award, you agree
and consent to the application and enforcement of any clawback policy that may
be implemented by Tyson (whether in existence as of the Grant Date or later
adopted, and as such policy may be amended from time to time) that may apply to
you, any shares of Stock issued pursuant to this Award and/or any amount
received with respect to any sale of any such shares of Stock, and you expressly
agree that Tyson may take such actions as are necessary to effectuate the
enforcement of such policy without your further consent or action. For purposes
of the foregoing, you expressly and explicitly authorize Tyson to issue
instructions, on your behalf, to any brokerage firm and/or third party
administrator engaged by Tyson to hold your shares of Stock and other amounts
acquired pursuant to your Award to re-convey, transfer or otherwise return such
shares of Stock and/or other amounts to Tyson upon Tyson's enforcement of such
policy. To the extent that the terms of this Award and any such policy conflict,
then the terms of such policy shall prevail.



8.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.



9.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provision of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.



10.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict or inconsistency
between the terms of this Award Agreement and the terms applicable to stock
incentive awards set forth in any employment agreement, offer letter, or other
agreement or arrangement that you have entered into with Tyson and/or its
Affiliates, the former will always control. In the event of any conflict between
the provisions of the Plan and the terms of this Award Agreement, the provisions
of the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.



11.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 5. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.



12.
Headings. Section headings used herein are for convenience of reference only and
shall not be considered in construing this Award Agreement.








--------------------------------------------------------------------------------

Exhibit 10.6




13.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.



14.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
awards of any type in the future. Further, the Award set forth in this Award
Agreement constitutes a non-recurrent benefit and the terms of this Award
Agreement are applicable only to the Award granted pursuant to this Award
Agreement.



15.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason.



16.
Reduction to Maximize After-Tax Benefits. Notwithstanding anything contained in
this Award Agreement to the contrary, if the total payments to be paid to you
under this Award, along with any other payments to you by Tyson, would result in
you being subject to the excise tax imposed by Section 4999 of the Code
(commonly referred to as the “Golden Parachute Tax”), Tyson shall reduce the
aggregate payments to the largest amount which can be paid to you without
triggering the excise tax, but only if and to the extent that such reduction
would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson, in its sole discretion. If payments are
to be reduced, the payments made latest in time will be reduced first and if
payments are to be made at the same time, non-cash payments will be reduced
before cash payments.



17.
Governing Law; Venue. The Plan, this Award Agreement and all determinations made
and actions taken pursuant to the Plan or Award Agreement shall be governed by
the laws of the State of Delaware, without giving effect to the conflict of laws
principles thereof. Any disputes regarding this Award, the Award Agreement or
the Plan shall be brought only in the United States in the state or federal
courts of the state of Delaware.



18.
Electronic Delivery. Tyson may, in its sole discretion, decide to deliver any
documents related to the Award or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Tyson or a third party designated by Tyson.



19.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



20.
Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, to the extent you transfer employment outside of the United States,
the Award shall be subject to any special terms and conditions as Tyson may need
to establish to comply with local laws, rules, and regulations or to facilitate
the operation and administration of the Award and the Plan in the country to
which you transfer employment (or Tyson may establish alternative terms and
conditions as may be necessary or advisable to accommodate your transfer). Any
such terms and conditions shall be set forth in an Addendum prepared by Tyson
which shall constitute part of this Award Agreement.



21.
Additional Requirements; Amendments. Tyson reserves the right to impose other
requirements on the Award, any shares of Stock acquired pursuant to the Award
and your participation in the Plan to the extent Tyson determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the Award and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing. In addition, Tyson reserves the right to
amend the terms and conditions reflected in this Award Agreement, without your
consent, either prospectively or retroactively, to the extent that such
amendment does not materially affect your rights under the Award except as
otherwise permitted under the Plan or this Award Agreement.










--------------------------------------------------------------------------------

Exhibit 10.6




22.
Acceptance. By electronically accepting the grant of this Award, you
affirmatively and expressly acknowledge that you have read this Award Agreement,
the Addendum to the Award Agreement (as applicable) and the Plan, and
specifically accept and agree to the provisions therein. You also affirmatively
and expressly acknowledge that Tyson, in its sole discretion, may amend the
terms and conditions reflected in this Award Agreement without your consent,
either prospectively or retroactively, to the extent that such amendment does
not materially impair your rights under the Award, and you agree to be bound by
such amendment regardless of whether notice is given to you of such change.

* * *
TYSON FOODS, INC.
By: . /s/ Mary Oleksiuk .
Title: EVP, Chief Human Resources Officer



